DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mori Shoji (JP2011056067A) in view of Lee Hye Min (KR20180035183A).
Regarding claim 1, Shoji discloses a cosmetic container (Fig. 14, the examiner notes that the container is capable to hold cosmetic inside 33) including a detachable mirror (Fig. 12), the cosmetic container comprising: 5a lower container (Fig. 14, 33); an upper container (Fig.14, 322)  for opening and closing the lower container (Fig. 14); 10an upper container cover (Fig. 14, 312) detachably coupled to the upper container (Fig. 12 & Fig. 14); and a mirror (Fig. 14, 311) attached to an inner side of the upper container cover (312). Shoji does not explicitly disclose a refill container coupled to the lower container and accommodated therein with a cosmetic product.
Min teaches a cosmetic container with refill (Fig. 11, 430) coupled to the lower container (Fig. 11, 410), upper container cover (440) attaches via magnet (Fig. 11, 442b) so that the mirror attachment plate 440 may include at least one magnet 442a and 442b around the front and rear surfaces, respectively, so that both surfaces of the mirror attachment plate 440 can be freely attached and detached to the inside of the outer lid 420 (para. 0046). Thus would provide the user with the option to refill the cosmetic container with different cosmetic materials and provide the user with easy access to it as well.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify compact of Shoji with the refill container as taught by Min so that the mirror attachment plate 440 may include at least one magnet 442a and 442b around the front and rear surfaces, respectively, so that both surfaces of the mirror attachment plate 440 can be freely attached and detached to the inside of the outer lid 420. Thus would provide the user with the option to refill the cosmetic container with different cosmetic materials and provide the user with easy access to it as well.
Regarding claim 152. Shoji and Min disclose the claimed invention of claim 1. Shoji further discloses the upper container  (Fig. 7a, 122) includes a first fastening part having a first vertical insertion groove (Fig.7a, 172B) and a first vertical protrusion (Fig. 7a, 194) a first horizontal fastening groove (Fig. 7a, 194), and the upper container cover (Fig. 7a, 13A) includes a fastening protrusion (Fig.7a, 172A) 20inserted and fastened into the first vertical insertion groove (172B) and the first vertical protrusion (194). Shoji does not explicitly disclose a first horizontal groove on the upper container.
It would have been obvious to one having ordinary skill in the art at the time the invention was made rearrange the location of the grooves in the upper container cover to be positioned in the upper container, since it has been held that rearranging parts of an invention involves only routine skill in the art. In this case, it would be obvious to rearrange the protrusion (194) and its corresponding groove to be positioned in the upper container cover and the upper container respectively. This would provide the user with an alternative way to manufacture in case of issues with a particular manufacturing process.  
Regarding claims 3-4, Shoji and Min disclose the claimed invention of claim 1. Min further teaches the upper container and the upper container cover are detachably fastened 25to each other by a magnetic force (442a and 442b), but they do not disclose undercut coupling.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify coupling connection between the upper container and the upper container cover to be undercut coupling. Thus would provide the user with alternative option for the coupling in order to minimize the manufacture cost and for esthetic purposes that meets the user’s need. 
Regarding claim 5, Shoji and Min disclose the claimed invention of claim 1. Shoji further discloses the upper container and the upper container cover are detachably fastened to each other by screw coupling (Fig. 18).  
Regarding claim 6, 10 Shoji and Min disclose the claimed invention of claim 1. Shoji further discloses the upper container cover (Fig. 12, 12c ) is formed on one surface thereof with an attachment surface to which the mirror is attached (Fig. 12), and includes a gripping side (Fig12, 173) surface extending perpendicularly from an outer side of the attachment surface (Fig. 12).  
Regarding claim7, Shoji and Min disclose the claimed invention of claim 1. Shoji further the outer surface of the upper container cover (Fig. 5, 240) but does not explicitly disclose a nameplate formed on one surface of the upper container cover, which is exposed to an outside. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the surface of the upper container cover of Shoji device with a nameplate to provide the user’s direction of use of the device and the brand name of the device, in addition to other useful information to the user such as ingredient, expiration, manufacturing site, etc.  
Regarding claim 8, 20 Shoji and Min disclose the claimed invention of claim 1. Shoji further disclose a hand mirror coupling member to which the upper container cover separated from the upper container is coupled (Fig, 2,7 and 12).

    PNG
    media_image1.png
    427
    701
    media_image1.png
    Greyscale
 
Regarding claim 9, Shoji and Min disclose the claimed invention of claim 8. Shoji further discloses the hand 25mirror coupling member includes a cover coupling ring  (annotated Fig. 12 below, the outer circular shape) to which 28Attorney Docket No. 7041PAT196 the upper container cover is coupled, and a handle protruding from one side of the cover coupling ring (annotated Fig. 12 below).

    PNG
    media_image2.png
    427
    701
    media_image2.png
    Greyscale

Regarding claim 10, Shoji and Min disclose the claimed invention of claim 8. Shoji and Min do not explicitly disclose the coupling member includes 5a second fastening part having a second vertical insertion groove and a second horizontal fastening groove, and the upper container cover includes a fastening protrusion inserted and fastened into the second vertical insertion groove 10and the second horizontal fastening groove.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the coupling member of Shoji and Min with vertical and horizontal grooves. This would allow the user to minimize the cost of manufacturing and provide the user with an aesthetic appearance of the device. 

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772  

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772